Order entered September 24, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00511-CV

                         ENCORE ENTERPRISES, INC., Appellant

                                                V.

                                 MAHESH SHETTY, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-17200

                                            ORDER
       The briefing in this appeal is complete. On August 27, 2018, appellee filed a letter in

response to certain statements in appellant’s reply brief. Appellant filed a response August 31,

2018, arguing the letter constitutes “an improper surreply” and urging the letter be stricken.

       We construe appellant’s response as a motion, GRANT the motion, and STRIKE the

August 27th letter.




                                                       /s/   DAVID EVANS
                                                             JUSTICE